Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on December 30, 2020, claims 10, 11, and 13 were amended.  
Claims 1-14 are currently pending, of which claims 1 and 8 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Zhuo Xu, Applicant’s representative, on February 8, 2021.
Independent claims 1 and 8 have been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	An intelligent air drying method applicable to an air-drying device that includes a device body having a water-absorbing material capable of absorbing moisture in the air and a heater air-drying device disposed on the device body, comprising: 
S1: obtaining an average daily humidity value of the environment in which the air-drying device is located in the past L days, L>2; 
S2: calculating a difference between the daily average humidity value of the Nth day and the Mth day in the past L days, to obtain at least one humidity increase amount, N and M being integers, N>2 and N>M>1; 
S3: obtaining at least one predicted reference value based on the humidity increase amount by using an empirical formula; 
S4: obtaining a predetermined countdown start day according to the predicted reference value; 
that the predetermined countdown start day is less than or equal to 1 day,in response to the predetermined countdown start day being less than or equal to 1 day, the heater air-drying device is started up to remove moisture absorbed by the water-absorbing material from the air; and
S6: determining that the predetermined countdown start day is less than or equal to 1 day, wherein in response to the predetermined countdown start day being greater than 1 day, L is increased by one and steps S1 to S5 are repeated.

8.	(Currently Amended)	An intelligent air-drying system comprising: 
an air-drying device including: a device body having a water-absorbing material for absorbing moisture in the air;
a sensing unit disposed on the device body to detect a humidity change of an environment in which the air-drying device is located; 
a heater disposed on the device body for heating the water-absorbing material; and a processing unit coupled to the sensing unit and the heater; and 
an application program executed in the processing unit, wherein the processing unit performs the following steps when executing the application program: 4Appl. No. 16/517,504 Response Dated December 30, 2020 Reply to Office Action of October 02, 2020 
S1: obtaining an average daily humidity value of the environment in which the intelligent air-drying system is located in the past L days, L>2; 
S2: calculating a difference between the daily average humidity value of the Nth day and the Mth day in the past L days, to obtain at least one humidity increase amount, N and M being integers, N>2 and N>M>1; 
S3: obtaining at least one predicted reference value based on the humidity increase amount by using an empirical formula; 
S4: obtaining a predetermined countdown start day according to the predicted reference value; and 
S5: determining that the predetermined countdown start day is less than or equal to 1 day,in response to the predetermined countdown start day being less than or equal to 1 day, the heater air-drying device is started up to remove moisture absorbed by the water-absorbing material from the air; and
S6: determining that the predetermined countdown start day is less than or equal to 1 day, wherein in response to the predetermined countdown start day being greater than 1 day, L is increased by one and steps S1 to S5 are repeated.


Response to Arguments
In view of the amendments made to claims 10, 11, and 13, the rejection under 35 USC 112(b) is now withdrawn.
In view of the substantive amendments made to the claims as presented above, the rejection under 35 USC 112(b) is now withdrawn.  As noted below, the case is in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an intelligent air drying method applicable to an air-drying device that includes a device body having a water-absorbing material capable of absorbing moisture in the air and a heater air-drying device disposed on the device body, comprising: S1: obtaining an average daily humidity value of the environment in which the air-drying device is located in the past L days, L>2; S2: calculating a difference between the daily average humidity value of the Nth day and the Mth day in the past L days, to obtain at least one humidity increase amount, N and M being integers, N>2 and N>M>1; S3: obtaining at least one predicted reference value based on the humidity increase amount by using an empirical formula; “S4: obtaining a predetermined countdown start day according to the predicted reference value; S5: determining that the predetermined countdown start day is less than or equal to 1 day, wherein  in response to the predetermined countdown start day being less than or equal to 1 day, the heater air-drying device is started up to remove moisture absorbed by the water-absorbing material from the air; and S6: determining that the predetermined countdown start day is less than or equal to 1 day, wherein in response to the predetermined countdown start day being greater than 1 day, L is increased by one and steps S1 to S5 are repeated”.

Claim 8
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a intelligent air-drying system comprising: an air-drying device including: a device body having a water-absorbing material for absorbing moisture in the air; a sensing unit disposed on the device body to detect a humidity change of an environment in which the air-drying device is located; a heater disposed on the device body for heating the water-absorbing material; and a processing unit coupled to the sensing unit and the heater; and an application program executed in the processing unit, wherein the processing unit performs the following steps when executing the application program: S1: obtaining an average daily humidity value of the environment in which the intelligent air-drying system is located in the past L days, L>2; S2: calculating a difference between the daily average humidity value of the Nth day and the Mth day in the past L days, to obtain at least one humidity increase amount, N and M being integers, N>2 and N>M>1; S3: obtaining at least one predicted reference value based on the humidity increase amount by using an empirical formula; “S4: obtaining a predetermined countdown start day according to the predicted reference value; and S5: determining that the predetermined countdown start day is less than or equal to 1 day, wherein  in response to the predetermined countdown start day being less than or equal to 1 day, the heater air-drying device is started up to remove moisture absorbed by the water-absorbing material from the air; and S6: determining that the predetermined countdown start day is less than or equal to 1 day, wherein in response to the predetermined countdown start day ”.
As dependent claims 2-7 and 9-14 depend from an allowable base claim, they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-6, 8, and 9 and corresponding description.
The prior art made of record include Rosenblum et al. (US 2019/0154281 A1); Liang et al. (US 2019/0163154 A1); Yamamoto et al. (US 9,784,464 B2); Meyer (EP 3657110 A1); and Viereck et al. (US 7,833,312 B2).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117